DISMISS; and Opinion Filed August 21, 2019.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01521-CV

  AETNA LIFE INSURANCE COMPANY AND AETNA HEALTH INC., Appellant
                               V.
 KINDRED HOSPITALS LIMITED PARTNERSHIP D/B/A KINDREND HOSPITAL
HOUSTON MEDICAL CENTER; THC HOUSTON, INC. D/B/A KINDRED HOSPITAL-
  BAY AREA AND D/B/A KINDRED HOSPITAL HOUSTON-NORTHWEST; AND
 TRANSITIONAL HOSPITALS CORPORATION OF TEXAS, INC. D/B/A KINDRED
    HOSPITAL TARRANT COUNTY-FORT WORTH SOUTHWEST, Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-13831

                               MEMORANDUM OPINION
                           Before Justices Schenck, Osborne, and Reichek
                                    Opinion by Justice Schenck
          Before the Court is the parties’ August 19, 2019 joint motion to dismiss this appeal with

prejudice. In the motion, the parties state they have reached a settlement and agree to dismiss the

appeal.

          We grant the motion and dismiss this appeal.




                                                   /David J. Schenck/
181521F.P05                                        DAVID J. SCHENCK
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 AETNA LIFE INSURANCE COMPANY                      On Appeal from the 101st Judicial District
 AND AETNA HEALTH INC., Appellants                 Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-16-13831.
 No. 05-18-01521-CV         V.                     Opinion delivered by Justice Schenck,
                                                   Justices Osborne and Reichek participating.
 KINDRED HOSPITALS LIMITED
 PARTNERSHIP D/B/A KINDREND
 HOSPITAL HOUSTON MEDICAL
 CENTER; THC HOUSTON, INC. D/B/A
 KINDRED HOSPITAL-BAY AREA AND
 D/B/A KINDRED HOSPITAL
 HOUSTON-NORTHWEST; AND
 TRANSITIONAL HOSPITALS
 CORPORATION OF TEXAS, INC. D/B/A
 KINDRED HOSPITAL TARRANT
 COUNTY-FORT WORTH SOUTHWEST,
 Appellees

       In accordance with this Court’s opinion of this date, we DISMISS this appeal with
prejudice.

       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 21st day of August, 2019.




                                             –2–